Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:18-cv-02807-PAB-SKC
  ALEXANDER HOOD, on behalf of himself and all similarly situated persons,
         Plaintiff,
  v.
  AMERICAN AUTO CARE, LLC and BEACON FINANCIAL SOLUTIONS, LLC, both
  Florida limited liability companies, JESSIE BRITT, KYLIE BRITT, and DAVID
  GLENWINKEL, each individuals, ROYAL ADMINISTRATION SERVICES, INC. a
  Florida corporation, CARGUARD ADMINISTRATION INC., a Kansas corporation,
  MATRIX WARRANTY SOLUTIONS, INC., d/b/a ELEMENT PROTECTION PLANS, a
  Nevada corporation, and EGV COMPANIES, INC., d/b/a OMEGA AUTO CARE, a
  Delaware corporation,
         Defendants.
  ______________________________________________________________________
                  MOTION FOR JURISDICTIONAL DISCOVERY
  ______________________________________________________________________


                  CERTIFICATION PURSUANT TO D.C. COLO. LCIVR.7.1

         Counsel for all parties have conferred regarding this motion. Defendants do not

  consent to the relief requested.

                                     I. INTRODUCTION

         Defendants American Auto Care (“AAC”); JESSIE BRITT, KYLIE BRITT, and

  DAVID GLENWINKEL (together, the “Individual Defendants”); and MATRIX

  WARRANTY SOLUTIONS, INC., d/b/a ELEMENT PROTECTION PLANS (“Matrix”)

  have all filed Motions to Dismiss for lack of personal jurisdiction pursuant to Rule

  12(b)(2). See ECF Docs. 57 and 71. Plaintiff has responded and argued he has made a

                                               1
Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 2 of 9




  prima facie showing sufficient to defeat these motions; however, if the Court deems that

  a more satisfactory showing of the facts is necessary to establish personal jurisdiction,

  Plaintiff is entitled to jurisdictional discovery. The Court has stayed discovery pending

  the outcome of the pending motions, so Plaintiff cannot engage in any discovery in the

  meantime.1 See ECF Doc. 69. Recognizing that it is Plaintiff’s burden to establish the

  need for discovery, and wanting to avoid further delay, if the Court were to find Plaintiff

  has failed to make a prima facie jurisdictional case with regard to any of the Defendants,

  Plaintiff here moves for jurisdictional discovery so that discovery may commence

  immediately after the Court considers the Rule 12(b)(2) motions.

                                                      II. ARGUMENT

             If Plaintiff has failed to establish a prima facie case that that personal jurisdiction

  over one or more of the Defendants is appropriate in the forum, because Plaintiff’s

  allegations are “specific and plausible,” then a “more satisfactory showing of the facts is

  necessary” through jurisdictional discovery. Under such circumstances, to deny Plaintiff

  jurisdictional discovery, would be an abuse of discretion. Finn v. Great Plains Lending,

  LLC, 689 F. App'x 608, 610 (10th Cir. 2017). “When a defendant moves to dismiss for

  lack of jurisdiction, either party should be allowed discovery on the factual issues raised

  by that motion.” Budde v. Ling–Temco–Vought, Inc., 511 F.2d 1033, 1035 (10th Cir.

  1975). The Tenth Circuit has articulated the following standard for determining whether

  jurisdictional discovery should be granted:

                       As with other types of discovery, district courts possess
                       discretion to permit jurisdictional discovery. See Sizova v.
                       Nat’l Inst. of Standards & Tech., 282 F.3d 1320, 1326 (10th
                       Cir. 2002). We review the denial of such discovery for abuse

  1
      Plaintiff did not consent to a stay on discovery if it applied to jurisdictional discovery. See ECF Doc. 64.

                                                                2
Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 3 of 9




                of discretion. Breakthrough Mgmt. Grp., Inc. v. Chukchansi
                Gold Casino & Resort, 629 F.3d 1173, 1189 (10th Cir. 2010).
                “[A] refusal to grant [jurisdictional] discovery constitutes an
                abuse of discretion if the denial results in prejudice to a
                litigant. Prejudice is present where pertinent facts
                bearing on the question of jurisdiction are controverted
                or where a more satisfactory showing of the facts is
                necessary.” Sizova, 282 F.3d at 1326 (citations and
                quotations omitted); see also Breakthrough Mgmt. Grp., 629
                F.3d at 1189. It is [Plaintiff’s] burden, as the party seeking
                discovery, to demonstrate his entitlement to jurisdictional
                discovery and the resulting prejudice from its denial.
                Breakthrough Mgmt. Grp., 629 F.3d at 1189 n.11.

  Id. (emphasis added).

  A. American Auto Care

         American Auto Care’s principal jurisdictional argument is that Plaintiff must

  establish jurisdiction based on the illegal call itself, and Plaintiff cannot do that because

  Plaintiff has a Vermont area code and was called in Colorado. See ECF Doc. 57. But

  that is not the law.

         “[T]he “minimum contacts” standard requires, first, that the out-of-state defendant

  must have “purposefully directed” its activities at residents of the forum state, and

  second, that the plaintiff's injuries must “arise out of” defendant's forum-related

  activities.” Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1071 (10th Cir.

  2008) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 105 S.Ct. 2174, 85

  L.Ed.2d 528 (1985)). AAC invites this Court to read that so narrowly as to mean the

  alleged call viewed in isolation must be enough to establish minimum contacts. See

  ECF Doc. 57. But the Supreme Court has avoided a “rigid requirement that a

  defendant's in-state conduct must actually cause a plaintiff's claim” because to do so

  “might call into question whether even a plaintiff injured in a State by an item identical to



                                                3
Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 4 of 9




  those sold by a defendant in that State could avail himself of that State's courts to

  redress his injuries—a result specifically contemplated by World–Wide Volkswagen

  Corp. v. Woodson, 444 U.S. 286, 297, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980).” Bristol-

  Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773,

  1788, n. 3 (2017) (Sotomayor, J. dissenting).

         Thus, in the tort context, it is enough for minimum contacts to show that conduct

  related to a defendant’s activities in a state caused Plaintiff’s claims. And, Plaintiff

  established a prima facie case of that by alleging that: AAC has a telemarketing scheme

  targeting Colorado for the purpose of selling auto warranties; AAC sells auto warranties

  in Colorado, and Plaintiff was harmed by that telemarketing scheme in Colorado. See

  ECF 45, ⁋ 28; Plaintiff’s Dec. at ECF 68-1, ⁋ 8. Plaintiff’s specific and plausible

  allegations are supported by several pieces of circumstantial evidence from AAC’s

  website and customer reviews that illustrate AAC’s nationwide effort to contact

  customers—including customers in Colorado— in order to sell its extended warranties.

  ECF Doc. 45 at ⁋⁋ 15-21 (Am. Complaint); ECF 68-1 at ⁋⁋ 27, 28.

         While Plaintiff believes these allegations sufficient to establish AAC’s minimum

  contacts in the forum, it nonetheless, also believes they are sufficient to justify limited

  jurisdictional discovery, for the Court may determine there to be a need for greater

  factual development on this issue. Plaintiff should, therefore, be entitled to discovery

  regarding the breadth and scope of AAC’s telemarketing and warranty sales in

  Colorado, thus enabling him to make “a more satisfactory showing of the facts” to

  establish personal jurisdiction. See Sizova, 282 F.3d at 1326. Specifically, Plaintiff




                                                 4
Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 5 of 9




  requests he be permitted discovery regarding (1) all telemarketing calls made by AAC to

  Colorado and (2) all warranties sold by AAC in Colorado.

  B. The Other Defendants

         With regard to the remaining Defendants, Plaintiff’s jurisdictional argument is

  based on agency and alter ego theory. Plaintiff alleges that American Auto Care made

  the call acting as an agent of Beacon, The Individual Defendants, and Matrix. See

  Complaint at ECF 45, ¶ 10. See Colo. Rev. Stat. § 13-1-124 (“Engaging in any act

  enumerated in this section by any person,…either in person or by an agent, submits

  such person and, if a natural person, such person's personal representative to the

  jurisdiction of the courts this state....” (emphasis added)); Goettman v. N. Fork Valley

  Rest., 176 P.3d 60, 67–68 (Colo. 2007) (“Hence, under Colorado's long-arm statute, a

  nonresident defendant may be subject to personal jurisdiction in Colorado based on the

  imputed contacts of the defendant's agent.”).

         1. The Individual Defendants

         Plaintiff has established a prima facie case that the Individual Defendants are

  joint owners of AAC and that the alleged call was made according to the instructions of

  the Individual Defendants. See Bais Yaakov of Spring Valley v. Graduation Source,

  L.L.C., 2016 WL 1271693 (S.D.N.Y. Mar. 29, 2016) (corporate officer who personally

  authorized junk faxes, was involved in designing them, and authorized payment for

  sending them may be liable even if someone else used fax machine to send them);

  Rinky Dink, Inc. v. Elec. Merch. Sys., Inc. 2014 WL 12103245 (W.D. Wash. Nov. 4,

  2014) (refusing to dismiss TCPA claim against person who was founder, president, and

  sole owner of seller and who had not implemented procedures to comply with TCPA;



                                               5
Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 6 of 9




  seller and caller may also have been his agents). In particular, Plaintiff alleges that the

  Individual Defendants gathered leads, entered the numbers into the dialers, and

  supervised the agents directed to make the calls. The Individual Defendants’

  Memorandum of Understanding creating AAC made all owners responsible for “flow of

  Lead Acquisitions to Loading Data, to Allocating to the Dialer, and monitoring frontiers

  and closers….” ECF Doc. 45 ¶ 8 (Am. Complaint); ECF Doc. 68-1, p. 13 (MOU).

         If more evidence is needed, Plaintiff should be entitled to discovery regarding the

  Individual Defendants roles in the telemarketing scheme to make “a more satisfactory

  showing of the facts” to establish personal jurisdiction. See Sizova, 282 F.3d at 1326.

  Specifically, Plaintiff requests he be allowed discovery regarding each Individual

  Defendant’s role in implementing AAC’s alleged telemarketing scheme.

         2. Beacon

         Finally, Plaintiff has established a prima facie case that Beacon was an agent or

  alter ego of AAC. (Am. Comp. at ⁋ 10). And, principals may be subject to specific

  jurisdiction due to the actions of their agents. See Quarles v. Fuqua Indus., Inc., 504

  F.2d 1358, 1364 (10th Cir. 1974). Specifically, Plaintiff alleges that AAC “used Beacon

  Financial’s call center to conduct its business and—at all times—was acting as Beacon

  Financial’s agent” and that the Individual Owners wanted “their participation and

  investment in BEACON to carry over into AMERICA AUTO because they decided to

  use BEACON’s call center for the VSC business.” ECF Doc. 45 ¶ 7 (Am. Comp.

  emphasis added); See also Plaintiff’s Dec. at ECF 68-1, ⁋ 36.

         If that evidence is insufficient, Plaintiff should be entitled to discovery regarding

  the Beacon’s role in the telemarketing scheme to make “a more satisfactory showing of


                                                6
Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 7 of 9




  the facts” to establish personal jurisdiction. See Sizova, 282 F.3d at 1326. Specifically,

  Plaintiff requests he be allowed discovery regarding (1) whether AAC and Beacon were

  alter egos by virtue of comingling assets, sharing facilities, and sharing employees; and

  (2) whether AAC was acting as an agent of Beacon by implementing its telemarketing

  scheme.

         3. Matrix

         With regard to Matrix, Plaintiff has made a prima facie case that AAC was acting

  as an agent of Matrix when it was selling Matrix warranties using its telemarketing

  scheme. See ECF Doc. 45, ¶ 10 (amended complaint). Moreover, in their ongoing

  investigations, Plaintiff has discovered a separate TCPA complaint against Matrix

  accusing it of using “third parties,” like AAC, to implement telemarketing schemes using

  autodialers and pre-recorded messages.2



  2That case is captioned Boger v. Matrix Warranty Solutions, Inc., 8:19-cv-00170-TJS
  (D. Ma.) and the complaint in that case is available on Pacer or
  here:https://www.courtlistener.com/recap/gov.uscourts.mdd.443257/gov.uscourts.mdd.4
  43257.1.0.pdf. Plaintiff asks that this Court take judicial notice of the allegations in that
  case regarding Matrix’s used of third parties to implement telemarketing schemes with
  autodialers and pre-recorded messages. See NuCal Foods, Inc. v. Quality Egg LLC,
  887 F. Supp. 2d 977 (E.D. Cal. 2012). Specifically, Plaintiff points to the following
  paragraphs of the Complaint:
         18. Matrix Warranty provides extended warranty services to
         consumers.
         19. To generate business through sales, Matrix Warranty relies on
         telemarketing.
         20. However, Matrix Warranty’s contact with the potential new
         customers is limited, and the telemarketing is conducted by
         third parties.
         21. One of Matrix Warranty’s strategies for telemarketing involves
         the use of an automatic telephone dialing system (“ATDS”) to solicit
         business by third parties.
         22. Another of Matrix Warranty’s strategies is the use of pre-
         recorded messages in its telemarketing to solicit business by third
         parties.
                                                7
Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 8 of 9




         If that evidence is insufficient, Plaintiff should be entitled to discovery regarding

  Matrix’s relationship with AAC to establish the nature and scope of the agency

  relationship to make a more satisfactory showing of the facts” to establish personal

  jurisdiction. See Sizova, 282 F.3d at 1326. Specifically, Plaintiff requests he be allowed

  discovery regarding the scope of AAC’s agency relationship with Matrix, including

  Matrix’s involvement in AAC’s alleged telemarketing scheme.

         WHEREFORE, if the Court finds that Plaintiff failed to establish a prima facie

  case with regard to any Defendant that filed a motion to dismiss for lack of personal

  jurisdiction, Plaintiff requests jurisdictional discovery as follows:

         For Defendant AAC: discovery regarding (1) all telemarketing calls made by

  AAC to Colorado and (2) all warranties sold by AAC in Colorado.

         For Matrix: discovery regarding the scope of AAC’s agency relationship with

  Matrix, including Matrix’s involvement in AAC’s alleged telemarketing scheme.

         For Individual Defendants: discovery regarding each Individual Defendant’s

  role in implementing AAC’s alleged telemarketing scheme.

         For Beacon: discovery regarding (1) whether AAC and Beacon were alter egos

  by virtue of comingling assets, sharing facilities, and sharing employees; and (2)

  whether AAC was acting as an agent of Beacon by implementing its telemarketing

  scheme.




  Id.
                                                 8
Case 1:18-cv-02807-PAB-SKC Document 82 Filed 10/15/19 USDC Colorado Page 9 of 9




         Respectfully submitted this 15th day of October, 2019.
                                                          s/Brian D. Gonzales
                                                   _______________________________
                                                   Brian D. Gonzales
                                                   THE LAW OFFICES OF
                                                   BRIAN D. GONZALES, PLLC
                                                   2580 East Harmony Road, Suite 201
                                                   Fort Collins, Colorado 80528
                                                   Telephone: (970) 214-0562
                                                   BGonzales@ColoradoWageLaw.com

                                                   Dustin T. Lujan
                                                   Lujan Law Office
                                                   1603 Capitol Ave, Suite 310 A559
                                                   Cheyenne, Wyoming 82001
                                                   Telephone: (970) 999-4225
                                                   wyoadvocate@gmail.com

                                CERTIFICATE OF SERVICE

          I hereby certify that on this 15th day of October, 2019, a true and correct copy of
  the foregoing MOTION FOR JURISDICTIONAL DISCOVERY was served electronically
  on all counsel of record.


                                                 s/Brian D. Gonzales
                                            _________________________________




                                               9
